Citation Nr: 1104301	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-17 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to March 1987 
and June 1990 to January 2006.  

This case was previously before the Board of Veterans' Appeals 
(BVA or  Board) on appeal from adverse action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, (hereinafter RO).  The case was remanded by the Board in 
June 2009. 


FINDING OF FACT

The claim for service connection for panic disorder was granted 
by the RO in a November 2010 rating decision. 


CONCLUSION OF LAW

There is no disputed question of law or fact as to whether 
service connection is warranted for panic disorder and the appeal 
is dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth above, following the June 2009 Board remand, the RO 
granted service connection for a panic disorder in a November 
2010 rating decision.  The Board finds that the grant of service 
connection for this disability constitutes a full award of the 
benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 
1158 (Fed. Cir. 1997).  The Veteran's representative moved that 
the appeal be dismissed in a January 2011 presentation to the 
Board, and the record currently before the Board contains no 
indication that the Veteran has initiated an appeal with the 
initial rating or effective date assigned for panic disorder.  
Thus, those matters are not currently in appellate status.  
Grantham, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a 
separate notice of disagreement must be filed to initiate 
appellate review of 'downstream' elements such as the disability 
rating or effective date assigned).

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  In the present case, given the 
award of service connection in the November 2010 rating decision, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


